Name: Council Directive 76/463/EEC of 4 May 1976 amending for the second time Directive 65/66/EEC laying down specific criteria of purity for the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: consumption;  foodstuff;  health;  food technology
 Date Published: 1976-05-14

 Avis juridique important|31976L0463Council Directive 76/463/EEC of 4 May 1976 amending for the second time Directive 65/66/EEC laying down specific criteria of purity for the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 126 , 14/05/1976 P. 0033 - 0036 Finnish special edition: Chapter 13 Volume 5 P. 0021 Greek special edition: Chapter 03 Volume 15 P. 0091 Swedish special edition: Chapter 13 Volume 5 P. 0021 Spanish special edition: Chapter 13 Volume 5 P. 0025 Portuguese special edition Chapter 13 Volume 5 P. 0025 COUNCIL DIRECTIVE of 4 May 1976 amending for the second time Directive 65/66/EEC laying down specific criteria of purity for the preservatives authorized for use in foodstuffs intended for human consumption (76/463/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/54/EEC of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (1), as last amended by Directive 76/462/EEC (2), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas Directive 65/66/EEC (3), as amended by Directive 67/428/EEC (4), laid down specific criteria of purity for the preservatives listed in the Annex to Directive 64/54/EEC ; whereas that Annex was supplemented by Directive 71/160/EEC which added calcium sulphite to the list of authorized preservatives, by the Act of Accession which added methyl p-hydroxybenzoate and calcium bisulphite, by Directive 74/62/EEC which added formic acid, sodium formate, calcium formate and hexamethylenetetramine, by Directive 74/394/EEC which added thiabendazole and Directive 76/462/EEC which added the sodium derivative of methyl p-hydroxybenzoate, potassium nitrite and potassium propionate; Whereas it is necessary to lay down specific criteria of purity for the eleven preservatives mentioned above, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 65/66/EEC shall be amended as follows: >PIC FILE= "T9000894"> (1)OJ No 12, 27.1.1964, p. 161/64. (2)See page 31 of this Official Journal. (3)OJ No 22, 9.2.1965, p. 373/65. (4)OJ No 148, 11.7.1967, p. 10. >PIC FILE= "T9000895"> >PIC FILE= "T9000896"> >PIC FILE= "T9000897"> Article 2 Member States shall make any amendments to their laws necessary to comply with this Directive within one year of its notification and shall forthwith inform the Commission thereof. The laws thus amended shall be brought into force not later than two years after such notification. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 May 1976. For the Council The President G. THORN